Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
15-19. (Cancelled). 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: With regards to claims 1, 9, 15 and 20, prior art reference Nishimoto et al. US 20180102819 A1 discloses a transmission power distribution matrix, which is a matrix indicating power distribution to the terminal. Wang et al. discloses precoding by a Macro base station the signals of the downlink control channel of scheduled macro cell user equipment by using pre-obtained precoded matrixes, such that the signal null space formed by precoding is pointed to pico cells and/or the intensive power direction/characteristic value space of the signals is pointed to the macro cell user equipment. Jitsukawa et al. US 20130058296 A1 discloses the PMI selector 44 selects, on the basis of the channel estimation values between the mobile terminal and the respective base stations eNB 1 and eNB 2 of the cells, beam-forming Precoding matrixes and null-forming Precoding matrixes between the mobile terminal itself and the respective base stations eNB 1 and eNB 2, from multiple Precoding matrix candidates already known (Codebook scheme). However, the prior art references do not disclose  determining, based at least in part on an estimated channel between the base station and a user equipment (UE), a precoding matrix for communications with the UE and a null space matrix that represents a null space of the estimated channel; transmitting, to the UE, an uplink grant that includes a precoding matrix indication that identifies the precoding matrix and a null space matrix indication that identifies the null space matrix.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472